*674
By the Court.

Benning, J.
delivering the opinion.
Was the Court right in refusing its sanction to this bill ? We think so.
“ Any verdict or judgment, rule or order of Court, which may have been obtained or entered up, shall be set aside, and shall be of no effect, if it shall appear’that the same was obtained or entered up in consequence of wilful and corrupt perjury; and it shall be the duty of the Court in which such verdict, judgment, rule or order, may have been obtained or entered up, to cause the same to be set aside upon motion and notice to the adverse“party; but it shall not be lawfulfor the said Court to do so, unless the person charged with said perjury, shall have been thereof duly convicted, and unless it shall appear to the said Court, that the said verdict, judgment, rule, or order, could not have been obtained or entered tip, without the evidence of such perjured person.” 8 Sec. S Div. Penal Code.
The person here charged with the perjury, Griggs, has not, as yet, been convicted of the charge. But let that pass.
Is it true, that it appears here, that the verdict “ could not have been obtained” “without the evidence” of Griggs ?
By no means.
The slanderous words • declared on, were, in substance, that Mary J. Roberts had had a bastard by Griggs; and that he was keeping her unmarriedgfor his own purposes. The speaking of these words was proved by others, than Griggs. Besides, there was a plea of justification.
The plaintiff’s case, then, in the slander suit was fully made out without the evidence of Griggs; and she was entitled to recover without his evidence, unless the defendant, Richardson, proved”his|plea of justification.
As to that plea. Leaving Grigg’s evidence out of the question, it is by no means clear, that the rest of the evidence showed Mm the father of Mary J. Robert’s child, assuming it to have *675been abastará; or showed him keeping her unmarried for his own purposes. See the evidence.
Even the newly discovered evidence'itself would fail to make out these charges, however it might serve to show, that the child was a bastard.
It must follow, then, that it is not true, that it appears here, that the verdict “ could not have been obtained without the evidence” of Griggs.
This being so, the section aforesaid — of the Code, comes in, and makes it unlawful for the Court to set aside the verdict, even though it may be true that Griggs was guilty of peijury, in his evidence.
And, certainly, bills of this sort ought not, for reasons most obvious, to receive any encouragement.
Judgment affirmed.